Per Cur.
It appears that the account produced by Moore against defendant, and laid before the jury, was not denied or objected to by him. As to the amount being £15, and so beyond the jurisdiction of the justice, that is answered by the demand being £12, and the verdict of the jury is for that sum. The court after a verdict cannot, on an allegation of no evidence, set it aside, where no objections appear to have been made to the account offered.
Affirm the judgment.
Cited in Baldwin v. Simmons, 4 Hal. 196-249.